


EXHIBIT 10.12
Black Hills Corporation
2015 Omnibus Incentive Plan
Restricted Stock Unit Agreement
(Effective for Awards granted on or after April 28, 2015)

--------------------------------------------------------------------------------



Dear ________________:


Congratulations on your award under the Black Hills Corporation 2015 Omnibus
Incentive Plan (the “Omnibus Plan”) and your participation in the Black Hills
Corporation Nonqualified Deferred Compensation Plan (the “NDC Plan”)
(collectively, the “Plans”). This Agreement and the Plans together govern your
rights to the award and set forth all of the conditions and limitations
affecting such rights. All capitalized terms shall have the meanings ascribed to
them in the respective Plan unless specifically set forth otherwise herein. If
there is any inconsistency between the terms of this Agreement and the terms of
the Plans, the Plans’ terms shall supersede and replace the conflicting terms of
this Agreement. By signing below, you agree to be bound by all the provisions of
the Plans and this Agreement.


Overview of Your Award.


1.
Number of Restricted Stock Units Granted. _______ Restricted Stock Units
("RSUs”), each unit corresponding to one share of Black Hills Corporation common
stock. Each RSU constitutes only an unsecured promise of the Company to deliver
a share of common stock to the Participant under the terms of the NDC Plan. As a
holder of RSUs, the Participant has only the rights of a general unsecured
creditor of the Company.



2.
Date of Grant.    __________



3.
Date of Vesting. Subject to continued employment under Section 4 below, the RSUs
shall vest and become nonforfeitable in accordance with the following schedule
(each date is a “Vesting Date”):



Shares
Date
 
 
____
_________
____
_________
____
_________



4.
Employment by the Company. This Restricted Stock Unit Award is awarded on the
condition that the Participant remain in the employ of Black Hills Corporation
and its Affiliates (the “Company”) from the Date of Grant through (and
including) the Vesting Dates. The Award of these RSUs, however, shall not impose
upon the Company any obligations to retain the Participant in its employ for any
given period or upon any specific terms of employment.


1

--------------------------------------------------------------------------------






5.
Termination of Employment by Reasons of Death or Disability, and Vesting in
Connection with a Change in Control. In the event the Participant’s employment
is terminated by reason of Death or Disability, or in the event of a Change in
Control prior to any one of the Vesting Dates, all RSUs then unvested and
outstanding shall immediately vest one hundred percent (100%), and, as soon as
is administratively practicable, the awards shall be settled in accordance with
Section 7.



"Change in Control" of the Company shall be deemed to have occurred (as of a
particular day, as specified by the Board) upon the occurrence of any of the
following events:


(a)
The acquisition in a transaction or series of transactions by any Person of
Beneficial Ownership of thirty percent (30%) or more of the combined voting
power of the then outstanding shares of common stock of the Company; provided,
however, that for purposes of this Agreement, the following acquisitions will
not constitute a Change in Control: (A) any acquisition by the Company; (B) any
acquisition of common stock of the Company by an underwriter holding securities
of the Company in connection with a public offering thereof; and (C) any
acquisition by any Person pursuant to a transaction which complies with
subsections (c) (i), (ii) and (iii);



(b)
Individuals who, as of December 31, 2014 are members of the Board (the
"Incumbent Board"), cease for any reason to constitute at least a majority of
the members of the Board; provided, however, that if the election, or nomination
for election by the Company's common shareholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened "Election Contest" (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a "Proxy Contest") including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest;



(c)
Consummation, following shareholder approval, of a reorganization, merger, or
consolidation of the Company, or a sale or other disposition of all or
substantially all of the assets of the Company (each a “Business Combination”),
unless, in each case, immediately following such Business Combination, all of
the following have occurred: (i) all or substantially all of the individuals and
entities who were beneficial owners of shares of the common stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more that fifty percent (50%) of the combined voting power of the
then outstanding shares of the entity resulting from the Business Combination or
any direct or indirect parent corporation thereof (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
(1) or more subsidiaries)(the


2

--------------------------------------------------------------------------------




“Successor Entity”); (ii) no Person (excluding any Successor Entity or any
employee benefit plan or related trust, of the Company or such Successor Entity)
owns, directly or indirectly, thirty percent (30%) or more of the combined
voting power of the then outstanding shares of common stock of the Successor
Entity, except to the extent that such ownership existed prior to such Business
Combination; and (iii) at least a majority of the members of the Board of
Directors of the entity resulting from such Business Combination or any direct
or indirect parent corporation thereof were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such Business Combination; or


(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with subsections (c) (i), (ii), and (iii) above.



(e)
A Change in Control shall not be deemed to occur solely because any Person (the
"Subject Person") acquired Beneficial Ownership of more than the permitted
amount of the then outstanding common stock as a result of the acquisition of
common stock by the Company which, by reducing the number of shares of common
stock then outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Persons, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
common stock by the Company, and after such stock acquisition by the Company,
the Subject Person becomes the Beneficial Owner of any additional common stock
which increases the percentage of the then outstanding common stock Beneficially
Owned by the Subject Person, then a Change in Control shall occur.



(f)
A Change in Control shall not be deemed to occur unless and until all regulatory
approvals required in order to effectuate a Change in Control of the Company
have been obtained and the transaction constituting the Change in Control has
been consummated.



Notwithstanding the above provisions of this definition, to the extent that any
payment under the Agreement due to a Change in Control is subject to Code
Section 409A for deferred compensation, then the term Change in Control shall be
construed in a manner that is consistent with Code Section 409A(a)(2)(A)(v), but
only to the extent inconsistent with the above provisions as determined by the
Board.


6.
Forfeiture and Repayment.



(a)
In the event the Participant’s employment is terminated for reasons other than
those described in Section 5 herein prior to the Vesting Dates, then all
outstanding RSUs granted hereunder that are unvested shall immediately be
forfeited by the Participant.



(b)
Without limiting the generality of Section 6(a), the Company reserves the right
to cancel all Restricted Stock Units awarded hereunder, whether or not vested,
and


3

--------------------------------------------------------------------------------




require the Participant to repay all income or gains previously realized in
respect of such Restricted Stock Units, in the event of the occurrence of any of
the following events:


(i)
termination of Participant’s employment for Cause;



(ii)
within one year following any termination of Participant’s employment, the Board
determines that the Participant engaged in conduct before the Participant’s
termination date that would have constituted the basis for a termination of
employment for Cause;



(iii)
at any time during the Participant’s employment or the twelve month period
immediately following any termination of employment, Participant:



(x)
publicly disparages the Company, any of its affiliates or any of its or their
officers, directors or senior executive employees or otherwise makes any public
statement that is materially detrimental to the interests or reputation of the
Company, any of its affiliates or such individuals; or



(y)
violates in any material respect any policy or any code of ethics or standard of
behavior or conduct generally applicable to Participant, including the Code of
Conduct; or



(iv)
Participant engages in any fraudulent, illegal or other misconduct involving the
Company or any of its affiliates, including but not limited to any breach of
fiduciary duty, breach of a duty of loyalty, or interference with contract or
business expectancy.



(c)
If the Board determines that the Participant’s conduct, activities or
circumstances constitute events described in Section 6(b), in addition to any
other remedies the Company has available to it, the Company may in its sole
discretion:



(i)
cancel any Restricted Stock Units awarded hereby, whether or not vested; and/or



(ii)
require the Participant to repay an amount equal to all income or gain realized
in respect of all such Restricted Stock Units. The amount of repayment shall
include, without limitation, amounts received in connection with the delivery or
sale of Shares associated with such Restricted Stock Units or cash paid in
respect of any Restricted Stock Units.



There shall be no forfeiture or repayment under Section 6(b) following a
Change-in-Control.



4

--------------------------------------------------------------------------------




(d)
The Board, in its discretion, shall determine whether a Participant’s conduct,
activities or circumstances constitute events described in Section 6(b) and
whether and to what extent the Shares or Restricted Stock Units awarded hereby
shall be forfeited by Participant and/or a Participant shall be required to
repay an amount pursuant to Section 6(c). The Board shall have the authority to
suspend the payment, delivery or settlement of all or any portion of such
Participant’s outstanding Shares or Restricted Stock Units pending an
investigation of a bona fide dispute regarding Participant’s eligibility to
receive a payment under the terms of this Agreement as determined by the Board
in good faith.



(e)
For purposes of applying this provision:



(i)
“Cause” means any of the following:



(u)
a Participant’s violation of his or her material duties to the Company or any of
its affiliates, which continues after written notice from the Company or any
affiliate to cure such violation;



(v)
Participant’s willful failure to follow the lawful written directives of the
Board in any material respect;



(w)
Participant’s willful misconduct in connection with the performance of any of
his or her duties, including but not limited to falsifying or attempting to
falsify documents, books or records of the Company or any of its affiliates,
making or delivering a false representation, statement or certification of
compliance to the Company, misappropriating or attempting to misappropriate
funds or other property of the Company or any of its affiliates, or securing or
attempting to secure any personal profit in connection with any transaction
entered into on behalf of the Company or any of its affiliates;



(x)
Participant’s breach of any material provisions of this Agreement or any other
non-competition, non-interference, non-disclosure, confidentiality or other
similar agreement executed by Participant with the Company or any of its
affiliates;



(y)
conviction (or plea of nolo contendere) of the Participant of any felony, or a
misdemeanor involving false statement, in connection with conduct involving the
Company or any of its subsidiaries or affiliates; or



(z)
intentional engagement in any activity which would constitute or cause a breach
of duty of loyalty, or any fiduciary duty to the Company or any of its
subsidiaries or affiliates.




5

--------------------------------------------------------------------------------




(ii)
“Code of Conduct” means any code of ethics or code of conduct now or hereafter
adopted by the Company or any of its affiliates, including to the extent
applicable the Company’s Employee Conduct and Disclosure Policy, as amended or
supplemented from time to time, and the Company’s or subsidiary Risk Management
Policies and Procedures, as amended, supplemented or replaced from time to time.



(f)
Participant agrees that the provisions of this Section 6 are entered into in
consideration of, and as a material inducement to, the agreements by the Company
herein as well as an inducement for the Company to enter into this Agreement,
and that, but for Participant’s agreement to the provisions of this Section 6,
the Company would not have entered into this Agreement.



7.
Settlement of RSU Award.



Settlement. The Company shall credit to Participant’s Account under the NDC Plan
(or any successor Plan that may be adopted by the Company) as soon as
practicable following the execution of this Agreement, the number of units
specified above; provided, however, that any RSUs deferred remain subject to (a)
the relevant Vesting Date for such portion of the Award and (b) any cancellation
of the RSUs pursuant to Section 6. If the RSU does not vest, the deferral into
the NDC Plan shall be null and void. The form and timing of payment with respect
to any vested RSU shall be made pursuant to the terms and conditions of the NDC
Plan.


Dividend and Stock Split Equivalents. For so long as Participant holds RSUs in
his or her Account under the NDC Plan, at the time any dividend is paid with
respect to a share of common stock or any forward stock split occurs, the
Company shall pay to Participant on the same date (or as soon as practicable
thereafter) in respect of each RSU held by the Participant as of the record date
for such dividend or split an amount at the Company’s sole, absolute and
unfettered discretion, in cash, common stock, or other property, or in a
combination thereof, in each case having a value equal to the dividend or split.
Such amounts shall vest and shall be paid at the same time as the underlying RSU
award is settled.


8.
Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement and the NDC Plan is to be paid. The
designation of a beneficiary shall be made in accordance with the beneficiary
designation procedures specified in the NDC Plan.



9.
Transferability. The RSUs are not transferable by the Participant, whether
voluntarily or involuntarily, by operation of laws or otherwise, except as
provided in the Plans. If any assessment, pledge, transfer, or other
disposition, voluntary or involuntary, of the RSUs shall be made, or it any
attachment, execution, garnishment, or claim shall be issued against or placed
upon the RSUs, then the Participant’s right to the RSUs shall immediately cease
and terminate and the Participant shall promptly forfeit to the Company all RSUs
awarded under this Agreement.


6

--------------------------------------------------------------------------------






10.
Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes (including Participant’s
FICA obligation), domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this Agreement
as specified under the NDC Plan.



11.
Requirements of Law. The issuance of Shares under the Plans following settlement
of the RSUs shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required.



12.
Inability to Obtain Authorization. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance of any
Shares hereunder, shall relieve the Company of any liability in respect of the
failure to issue such Shares as to which such requisite authority shall not have
been obtained.



13.
Severability. In the event any provision of this Agreement shall be held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.



14.
Continuation of Employment. This Agreement shall not confer upon the Participant
any right to continuation of employment by the Company, nor shall this Agreement
interfere in any way with the Company’s right to terminate the Participant’s
employment at any time, for any reason. Participant further agrees that awards
made pursuant to this Agreement are discretionary, and do not constitute a
benefit which the Company is obligated to make available to Participant, and
therefore, nothing in this Agreement shall be deemed to constitute a contract of
employment, or otherwise alter the at-will employment relationship between
Participant and the Company.



15.
Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of South Dakota without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in South Dakota and agree that such litigation shall be conducted
in the courts of Pennington County or the federal courts of the United States
for the District of South Dakota, Western Division.



16.
Miscellaneous. The Plans may be amended at any time, and from time to time, by a
written instrument approved by the Board of Directors of Black Hills
Corporation. No termination, amendment or modification of the Plans shall
adversely affect in any material way any Award previously granted under the
Plans, without the written consent of the Participant holding such Award, except
as required by law.




7

--------------------------------------------------------------------------------




The Plans and this Agreement are binding upon Participant, as well as his/her
heirs, executors, personal representatives, trustees, attorneys, agents,
administrators, and successors.


17.
Six Month Delay. Notwithstanding any provision in this Agreement to the
contrary, if the payment of any benefit under the NDC Plan that was credited
pursuant to this Agreement would be subject to additional taxes and interest
under Code Section 409A because the timing of such payment is not delayed as
provided in Section 409A for a “specified employee” (within the meaning of
Section 409A), then if the Executive is a “specified employee”, any such payment
that the executive would otherwise be entitled to receive during the first six
months following the date of termination of employment shall be accumulated and
paid or provided, as applicable, within sixty (60) days after the date, that is
six months following the date of termination of employment, or such earlier date
upon which such amount can be paid or provided under Section 409A without being
subject to such additional taxes and interest such as, for example, upon the
death of Participant.





Please refer any questions you may have regarding your RSU award to Roxann R.
Basham, Vice President Governance and Corporate Secretary. Once again,
congratulations on receipt of your award.


Sincerely,






Roxann R. Basham
Vice President Governance and Corporate Secretary


Please acknowledge your agreement to participate in the Plans and this
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation:


Agreement to Participate


By signing a copy of this Agreement and returning it to Roxann R. Basham, Vice
President Governance and Corporate Secretary of Black Hills Corporation, I
acknowledge that I have read the Plans, and that I fully understand all of my
rights under the Plans, as well as all of the terms and conditions which may
limit my eligibility to exercise this Award. Without limiting the generality of
the preceding sentence, I understand that my right to exercise this Award is
conditioned upon my continued employment with Black Hills Corporation or its
Subsidiaries.




_________________________________________



8